Dissenting Opinion.
Ewbank, J.
The question for decision is whether or not a provision that “It shall be unlawful for any person to * * '* possess * * * any intoxicating liquor * * * except as in this act provided” is within the title of “an act prohibiting the manufacture, sale, gift, advertisement or transportation of intoxicating liquor,” etc. (Acts 1921 p. 736, §8356d Burns’ Supp. 1921). The constitution of Indiana requires that, “Every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title” (Art. 4, §19, Constitution). The subject expressed in the title of the act under consideration is prohibiting (among other things) the sale and transportation of intoxicating liquor. Therefore the question for decision narrows to whether or not prqhibiting the possession of intoxicating liquor, “except as in the act provided,” is a matter properly connected with the prohibition of its sale or transportation. The statute, as amended in 1921, authorizes the possession by pharmacists and others of alcohol for use for medical, mechanical and scientific purposes, and by certain persons of wine for sacramental purposes, under very strict regulations. And if the legislature shall have decided that the most effective method of preventing unlawful sales was to forbid anybody to have possession *267of any intoxicating liquors at all except as so provided in the statute and under those restrictions, may the court adjudge that in attempting to give effect to such decision it went outside of “matters properly connected with” the subject of prohibiting sales? Or if the legislature decided that it could effectually prohibit the transportation of liquor only by forbidding its possession to all but those who should receive it for medicinal, mechanical, scientific or sacramental purposes, under the strict regulations imposed, may the court adjudge that prohibiting its possession except for those purposes and under those regulations was not a “matter properly connected with” prohibiting its transportation.
The original act of 1917, Acts 1917 p. 15, §8356a et seq. Burns’ Supp. 1918, which was amended by the act of 1921, Acts 1921 p. 736, §8356a Burns’ Supp. 1921, now under consideration, made it unlawful “to keep any intoxicating liquor, with intent to sell * * * except as in this act provided.” (Acts 1917 p. 15, §4, supra.) And in deciding the general proposition that said act of 1917 was constitutional and within the title as above set out, after citing many, authorities, this court, said (my italics) : “It will be seen by the authorities which we have heretofore set out that to prohibit the traffic the legislature may define as an intoxicant that which is far from intoxicating, in order to prevent the manufacture and sale of that which is intoxicating; that it may prevent the possession of liquor; that it may provide that the place where liquor is kept or manufactured may be declared a nuisance and closed; that it may designate those who are to handle and dispense liquor and upon what terms; that it may forbid advertisements of liquor; that it may provide what shall make a prima facie case of violation of the law. All of these provisions are properly connected with the purpose of the legislature to prevent the traffic in intoxicating *268liquor as a beverage and are therefore within the title of the act.” Schmitt, Supt., v. F. W. Cook Brewing Co. (1918), 187 Ind. 623, 634, 120 N. E. 19, 3 A. L. R. 270.
If forbidding the possession with intent to sell is within the title because a matter properly connected with the purpose of forbidding the traffic, as expressed in the title, it seems clear to me that forbidding such possession even though the intent is not shown is also a matter properly connected with the same purpose. A law limiting the quantity of intoxicating liquor which a person may possess at any time, by way of aiding in the enforcement of a law forbidding sales, has been upheld as constitutional. Delaney v. Plunkett (1916), 146 Ga. 547, 91 S. E. 561, L. R. A. 1917D 926, Ann. Cas. 1917E 685. And forbidding the possession of any at all, except under the very strict regulations imposed on pharmacists, and on those who obtain alcohol for medicinal, mechanical or scientific purposes, or wine for use in the ceremonies of religion, would be no less effective as an aid in the enforcement of a law which forbids all sales and all transportation of intoxicating liquors except for the purposes named.
I think that forbidding the possession of intoxicating liquor “except as in the act provided” is a matter properly connected with the subject expressed in the title, even as narrowed by the use of the specific terms “sale,” “transportation,” etc., instead of words covering the whole subject of legislation concerning intoxicating liquors. For these reasons I respectfully dissent.